Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                   No. 04-13-00395-CR

                                      Rigo GUERRA,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 81st Judicial District Court, La Salle County, Texas
                            Trial Court No. 11-09-00042-CRL
                        Honorable Donna S. Rayes, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED October 29, 2014.


                                              _____________________________
                                              Marialyn Barnard, Justice